Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/15/21 has been entered.
 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-5, 7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) a data smoothing algorithm process generally linked to a computer/data processor. This judicial exception is not integrated into a practical application because it adds insignificant extrasolution activity to the abstract idea and relates to mere data gathering, such as deriving and calculating, which is conventional in the field of signal processing. When considered as a whole, the claims amount to nothing more than a purely conventional computerized implementation of applicant’s formula. See MPEP 2106.01, 2014 Interim Guidance on Patent Subject Matter Eligiblity (https://www.federalregister.gov/documents/2014/12/16/2014-29414/2014-interim-guidance-on-patent-subject-matter-eligibility) and Example 4. Parker v. Flook. The claim(s) 1, 4, 5 does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, for example, the claimed invention does not add significantly more, other than a generic computer/processor generically linked with conventional substrate processor elements and does not improve the functioning of the computer itself. Most importantly, the claimed invention with respect to practically and tangibly meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment. The dependent claims are also rejected by dependency to the independent claims. Though it was discussed during the previous interview that adding structural features may advance prosecution, upon further consideration of the case and the 101 guidance, it was found that the controller/data processing apparatus lacks language directly linking performed steps in a clear and detailed manner with particular useful and/or tangibly meaningful results, effects, as discussed above, e.g. controlling apparatus structure and achieving a clearly practical and tangible effect/result. As of now, it is just calculations/processing data. 
Specifically, following the 2019 guidance on subject matter eligibility, i.e. the two step analysis outlined in MPEP 2106.04 will be discussed in relation to the claims. With regards to step 1, the independent claims are directed to machine/apparatus. Regarding step 2a, the claims are directed to abstract idea as mentioned above, specifically, mathematical concepts, MPEP 2106.04a2, including a combination of mathematical relationships and formulas/equations. Despite the claims not explicitly including numerical values and equation operators, MPEP 2106.04a2B states, “In addition, there are instances where a formula or equation is written in text format that should also be considered as falling within this grouping.” Specifically, the claims cite clear mathematical operations and terminology, such as “by using a polynomial fitting method…perform a first order differential…derive a response coefficient of the smoothing parameter by using a probability density function…calculate an exponential weighted moving average…calculate a predicted value of a slope”. Furthermore, these terms are also at least mathematical relationships, MPEP 2106.04a2A, which cover mathematical concepts in a slightly broader sense than explicit mathematical operations, for example, including language such as “by using an adaptive double exponential smoothing method…varying a smoothing parameter based on an error between input data based on monitoring plasma light emission and a predicted value of smoothed data.” Going on to step 2b, MPEP 2106.05IA, several issues will be discussed. Specifically, the claims do not effect a transformation or reduction of a particular article to a different state or thing (iv), is not applied 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1, 3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 cites, “the latest time of the predicted value of smoothed data” and there is an antecedent basis issue. Only a latest time of receiving the input data was mentioned. These are two different things and it does not appear to be related; furthermore, how is time related to the data? I.e. when the data was acquired or during another action? Is not clear if latest time is referring to when the 

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but were not found persuasive. The applicant asserts his amendments show the claim is directed to a practical application. However, his amendments lack details which are discussed in detail in the rejection above. Specifically, going to step 2b, MPEP 2106.05IA, several issues will be discussed. Specifically, the claims do not effect a transformation or reduction of a particular article to a different state or thing (iv), is not applied with the apparatus in a way that optimizes the machine or its products (iii), do not include language that confines it to a particular useful application (v), adds insignificant extra-solution activity to the exception (iii-2), and generally linking the use of the exception to a particular field (iv-2). For instance, none of the claims recite improvements in the producing or changing of an object to something, such as improve etching or plasmas, as previously mentioned, and there is mention of any improvement to the apparatus or its processing/products. There is no clear confined usefulness or useful niche to which the claim language has been limited, other than calculations/data manipulation. The thrust of the claims appear mainly significant amounts of calculation/data manipulation, specifically mere data gathering, selecting data to be manipulated and also does not clearly show a practical/useful application, either to the apparatus or to a finished product/processing. Finally, the abstract idea/mathematical concepts are simply and generally tethered to the plasma process apparatus/field of plasma processing with no additional information on how it is has practical/useful improvements to the machine/and or the end product/processing as previously discussed. The 35 USC 112 issues have been partially resolved and certain rejections are withdrawn. 
It is noted in the interview conducted on 12/10/21 that the applicant and examiner discussed certain amendments, specifically related to language to the effect of a system control apparatus configured to receive results of the processing to the light emission data and control the plasma processing apparatus by determining an etching end point. However, it was found to be too general in nature, i.e. generally linking the judicial exception to a particular field/technology, in this case the field of 
 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUECHUAN YU whose telephone number is (571)272-7190.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YUECHUAN YU/             Primary Examiner, Art Unit 1718